       Case 3:17-cv-00101-RDM Document 536 Filed 09/09/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                                )
  Consumer Financial Protection Bureau,         )
                                                )
                      Plaintiff,                )       Civil Action No. 3:CV-17-00101
                                                )       (Hon. Robert D. Mariani)
           v.                                   )
                                                )
  Navient Corporation, et al.,                  )
                                                )
                      Defendants.               )

                    DEFENDANTS’ RESPONSE TO CFPB’S
                     NOTICE OF RECENT AUTHORITY
      Defendants’ write to respond to the CFPB’s Notice of Recent Authority

regarding Defendants’ Motion for Judgment on the Pleadings. See Doc. 535.

Neither decision cited in the CFPB’s Notice supports the argument that the

Director validly ratified this lawsuit, because neither case even considered the

issue presented here—namely, whether the Director can ratify a prior

unconstitutional action after the statute of limitations for initiating the action has

expired.

      In BCFP v. Chou Team Realty LLC, the CFPB originally filed suit on

January 9, 2020, and its Director ratified the action on July 9, 2020. Doc. 535 Ex.

1 at 1-4. The defendant’s motion to dismiss did not raise—and the court did not




                                           1
        Case 3:17-cv-00101-RDM Document 536 Filed 09/09/20 Page 2 of 4




address—any argument that the Director’s ratification was untimely due to the

statute of limitations governing the CFPB’s claims. Id.

       As for BCFP v. Law Offices of Crystal Moroney, P.C., to the extent the case

is relevant at all, its analysis supports Defendants’ Motion for Judgment. See Doc.

535 Ex. 2. Addressing the issue of ratification, the court recognized the

requirement, derived from “principles of agency law,” that “the ratifier must, at

time of ratification, still have the authority to take the action to be ratified.” Id. at

63:7, 20-21 (quoting Advanced Disposal Servs. E., Inc. v. N.L.R.B., 820 F.3d 592,

603 (3d Cir. 2016)). However, because the court found “no limitation that would

prevent Director Kraninger from bringing an enforcement action against

respondent at the time [of ratification],” it ruled that her ratification was valid. Id.

at 65:2-4. The same analysis requires judgment for the Defendants here, because

at the time of ratification Director Kraninger lacked authority “to take the action to

be ratified” (i.e., file this suit), due to the expiration of the statutes of limitations

governing the CFPB’s claims. Id. at 63:20-21.




                                             2
      Case 3:17-cv-00101-RDM Document 536 Filed 09/09/20 Page 3 of 4




Dated: September 9, 2020          Respectfully submitted,


                                  /s/ Jonathan E. Paikin
                                  Jonathan E. Paikin (DC 466445) (pro hac vice)
                                  Daniel P. Kearney (DC 977148) (pro hac vice)
                                  Karin Dryhurst (DC 1034290) (pro hac vice)
                                  Gary R. Dyal (DC 176830) (pro hac vice)
                                  Wilmer Cutler Pickering
                                    Hale and Dorr LLP
                                  1875 Pennsylvania Avenue, NW
                                  Washington, DC 20006
                                  jonathan.paikin@wilmerhale.com
                                  daniel.kearney@wilmerhale.com
                                  karin.dryhurst@wilmerhale.com
                                  gary.dyal@wilmerhale.com
                                  Tel: 202-663-6000
                                  Fax: 202-663-6363

                                  Daniel T. Brier (PA 52348)
                                  Myers Brier & Kelly, LLP
                                  425 Spruce Street, Suite 200
                                  Scranton, PA 18503
                                  dbrier@mbklaw.com
                                  Tel: 570-342-6100
                                  Fax: 570-342-6147

                                  Counsel for Navient Corporation, Navient
                                  Solutions, LLC, and Pioneer Credit
                                  Recovery, Inc.




                                    3
       Case 3:17-cv-00101-RDM Document 536 Filed 09/09/20 Page 4 of 4




                         CERTIFICATE OF SERVICE


      I hereby certify that on September 9, 2020, I filed the foregoing document

with the Clerk of Court using the CM/ECF system, which will send notification of

such filing to all counsel of record who are deemed to have consented to electronic

service:

                                      /s/ Karin Dryhurst
                                      Karin Dryhurst (DC 1034290) (pro hac vice)
                                      Wilmer Cutler Pickering
                                        Hale and Dorr LLP
                                      1875 Pennsylvania Avenue, NW
                                      Washington, DC 20006
                                      karin.dryhurst@wilmerhale.com
                                      Tel: 202-663-6000
                                      Fax: 202-663-6363
